Citation Nr: 1019856	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for disability manifested 
by growths such as cysts and lipomas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2008, a 
statement of the case was issued in August 2008, and a 
substantive appeal was received in September 2008.

The Veteran also filed a notice of disagreement regarding the 
issue of service connection for hearing loss.  However, the 
RO granted that benefit in April 2009.

The Veteran presented testimony at a Board hearing in 
December 2009, and a transcript of the hearing is associated 
with his claims folder.  At the hearing the Veteran testified 
that he was essentially claiming that numerous growths 
removed over the years (variously referred to as cysts and 
lipomas) are related to his service.  He testified that the 
first cyst was removed from his left wrist during service.  
The Board notes that service connection has already been 
established for a scar of the left wrist as a residual of 
removal of the cyst during service.  Based on the Board's 
interpretation of the Veteran's clarifying testimony as to 
the nature of the disability he is claiming, the Board has 
described the issue as shown on the first page of this 
decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, it appears that the Veteran is claiming that 
a disability manifested by numerous cysts, lipomas, or such 
growths is causally related to his active duty service.  It 
is noted that a left wrist cyst was removed during service.  
It is also noted that the Veteran had service in Vietnam.  
One of the theories to be considered is any causal 
relationship to exposure to Agent Orange.  

In view of the above, the Board finds that appropriate 
examination and an etiology opinion are necessary to assist 
the Veteran and to allow for informed appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of 
the claimed cysts, lipomas, and skin 
growths.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically 
indicated special tests or studies 
should be accomplished.

The examiner should elicit a history 
from the Veteran with regard to all of 
the claimed cysts, lipomas, and growths 
since service.  The examiner should 
then offer an opinion as to the nature 
and medical diagnosis for such cysts, 
lipomas, and growths.  

The examiner should offer an opinion as 
to whether any pattern of cysts, 
lipomas, and growths is indicative of 
any particular disability.  The 
examiner should then offer an opinion 
as to whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that the cysts, lipomas, 
and growths are causally related to 
service, to include the left wrist cyst 
removed during service and/or exposure 
to Agent Orange during service.  

2.  After completion of the above, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


